                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

5TH OF JULY, LLC, et al                        )
                                               )
v.                                             )       NO. 3:19-0994
                                               )
DANIEL ALAN THOMAS, et al                      )


                               CASE MANAGEMENT ORDER #2

       A telephonic subsequent case management conference was held on August 7, 2020.

Counsel participating were: Aubrey Harwell, Jr., Jim Thomas, and Ben Aaron for Plaintiffs and

Howard Hertz for Defendants. Counsel reported to the Court that this case is set for mediation

with Magistrate Judge Joe Brown (Ret.) on September 18, 2020. 1 To facilitate the parties’ attempt

at resolution of this case through mediation, the subsequent case management conference is

RESCHEDULED for October 1, 2020, at 2:00 p.m. (CDT) as provided for in more detail below.

Additionally, the case management schedule and plan is modified as follows:


       1
          The Court encourages the parties to carefully consider resolution of this case prior to trial.
In addition to all the standard reasons that a resolution is beneficial, the unpredictable impact on
the Court’s operations from the coronavirus pandemic is another consideration. Consistent with
local and national efforts, the Court has imposed restrictive measures to manage the spread of the
virus and limit the potential for illness and death, including restricted, conditional access to the
courthouse, postponement of criminal jury trials and other in-court proceedings, postponement of
grand jury proceedings, and use of video or telephonic conferencing for critical proceedings. The
Court has adopted a phased approach during the pandemic to continue and resume operations. The
Court is unable to predict what long-term impact these necessary measures will ultimately have on
operations. The Court notes that it is now ready, willing, and able to hold civil jury trials, subject
to changing conditions and with appropriate safety measures in place. However, once criminal
trials resume, any scheduled civil jury trial could be forced to give way to a criminal trial. In light
of the uncertain duration of the ongoing COVID-19 pandemic, the number of jury trials that have
had to be postponed, the legal imperative to prioritize criminal trials once the Court can hold
criminal jury trials again, and the congestion of the Court’s calendar even prior to the pandemic,
the Court strongly encourages litigants in in all pending civil cases to intensify their efforts at case
resolution as a means by which they can ensure not only certainty of outcome and finality, but also
the timing of resolution.



     Case 3:19-cv-00994 Document 42 Filed 08/07/20 Page 1 of 2 PageID #: 242
       1.        To accommodate the emergency COVID-19 restrictions and still move this case

forward, the parties shall: (i) discuss the fullest possible utilization of written discovery, including

the use of Fed. R. Civ. P. 31 and (ii) utilize Fed. R. Civ. P. 29 to stipulate to details for taking

depositions by video or other remote means. The parties may seek assistance from the Court with

the logistics of written discovery or remote depositions by contacting chambers for a status

conference without the necessity of compliance with the ordinary discovery dispute resolution

procedures. All other discovery provisions remain unchanged.

       2.      The subsequent case management conference will be held telephonically using the

Court’s conference line (see Docket No. 41) on October 1, 2020, at 2:00 p.m. (CDT) to address:

status of discovery (including any known or anticipated discovery issues or disputes); prospect for

settlement; whether any modifications to case management deadlines are needed; setting of

another case management conference; selection of a target trial date; and, any other appropriate

matters. Counsel for the parties must discuss these matters in advance and be prepared for

discussion during the subsequent case management conference. If the parties propose to modify

the case management schedule, they must file a joint proposed new schedule, and email a copy in

Word format to Ms. Jeanne Cox, Courtroom Deputy, at Jeanne_W_Cox@tnmd.uscourts.gov, by

no later than the day before the subsequent case management conference.

       3.      All other case management deadlines and provisions found in prior orders and not

modified herein remain in full force and effect.

       It is SO ORDERED.



                                               ________________________________________
                                               BARBARA D. HOLMES
                                               United States Magistrate Judge



                                                   2

    Case 3:19-cv-00994 Document 42 Filed 08/07/20 Page 2 of 2 PageID #: 243
